 

$1,750,000




ADIT RESOURCES CORP.




CONVERTIBLE NOTE




Adit Resources Corp., (the "Company"), for value received, hereby promises to
pay to Tara Minerals Corp. (TMC”), the principal sum of $1,750,000 on March 31,
2014, at the office TMC in such coin or currency of the United States of America
as at the time of payment is legal tender for the payment of public and private
debts, and to pay interest on said principal sum at the rate of 6% per annum.




At the option of the holder hereof, this Note or any portion hereof may, before
the close of business on March 31, 2014, be converted at the principal amount
hereof, or of such portion hereof, plus any accrued interest, into fully paid
and nonassessable shares of the Common Stock of the Company at the conversion
price of $0.75 per share, upon surrender of this Note to the Company at its
office accompanied by written notice of election to convert, duly executed by
the holder or by its duly authorized attorney.  No fractional shares or script
will be issued upon any conversion, but an adjustment in cash will be made, in
respect of any fraction of a share which would otherwise be issuable upon the
surrender of this Note or a portion hereof for conversion.




The conversion price will be subject to adjustment in certain events, including
(i) dividends (and other distributions) payable in Common Stock on any class of
capital stock of the Company, including the Common Stock, (ii) the issuance to
all holders of Common Stock of rights or warrants entitling them (for a period
of 60 days) to subscribe for or purchase Common Stock at less than the current
market price, (iii) subdivisions, combinations and reclassifications of Common
Stock, and (iv) distributions to all holders of Common Stock of any of the
Company's assets or debt securities or any rights or warrants to purchase
securities of the Company.




This Note may be prepaid at any time, at the option of the Company, in whole or
in part, from time to time and upon notice given not less than 30 days before
the date fixed for prepayment and mailed to the holder at the address shown on
the Company’s records.




Upon any default in the payment of principal or interest, or upon the failure to
issue any securities to which the holder is entitled upon conversion, the holder
of this Note will be entitled to all costs of collection, including reasonable
attorney’s fees.




This Note shall be deemed to be a contract made under the laws of the State of
Nevada and for all purposes shall be construed in accordance with the laws of
said State.




This Note supercedes the Note dated 4-1-10 in its entirety.




Dated: December 31, 2010                               ADIT RESOURCES CORP.

                                                                          By:
 _____________________

                                                                                 Robert
Wheatley, President

 









